 


110 HCON 53 IH: Celebrating the contributions of the architectural profession during National Architecture Week.
U.S. House of Representatives
2007-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 53 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2007 
Mr. Blumenauer submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform 
 
CONCURRENT RESOLUTION 
Celebrating the contributions of the architectural profession during National Architecture Week. 
 
 
Whereas the architectural profession has made unique contributions to the history, texture, and quality of life in the United States; 
Whereas the beginning of an organized architectural profession in this Nation was signified by the founding of the American Institute of Architects 150 years ago; 
Whereas today there are approximately 281,000 individuals in the United States who work in the profession of architecture; 
Whereas architects express the richness of our Nation’s heritage and the vitality of its spirit through the vigilant stewardship of great architectural and historic treasures; 
Whereas architects improve the quality of life for all individuals in the United States by combining advances in building technology with design innovation to build healthy, safe, livable, and sustainable buildings and communities; and 
Whereas the week beginning with April 8, 2007, has been designated by the American Institute of Architects as National Architecture Week to bring attention to the importance of the architectural profession to the Nation: Now, therefore, be it 
 
That it is the sense of Congress that the contributions of the architectural profession should be recognized and celebrated during National Architecture Week, and Congress requests that the President issue a proclamation calling upon the people of the United States and interested organizations to observe such week with appropriate ceremonies and activities. 
 
